HARE, Associate Judge.
Appellant was convicted of the offenses of Robbery, and Conspiracy to commit a felony, to-wit: Robbery. He was sentenced for each offense.
The evidence upon which the conviction of Robbery is based is sufficient to support said conviction; and no reversible error is made to appear therein. However, concerning the conviction on Conspiracy to commit a felony, to-wit: Robbery, we are of the view that the record is entirely devoid of any evidence sufficient to support it.
Accordingly, the judgment and sentence entered therein on the charge of Robbery should be, and it is, hereby affirmed. The *101judgment and sentence on the charge of Conspiracy to commit a felony, to-wit: Robbery, is hereby reversed and the cause is remanded with directions that it be vacated and set aside and the Defendant be discharged therefrom.
Affirmed in part; reversed in part and remanded.
CROSS and MAGER, TJ., concur.